Citation Nr: 0212233	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-12 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for headaches.

(The issues of entitlement to service connection for left 
ankle disability, right hip disability, lumbar spine 
disability and arthritis of the elbows and fingers will be 
the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from August 1987 to November 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, an April 1991 RO decision 
denied claims for service connection for left ankle pain, 
lumbosacral strain, right hip condition and headaches.  A 
February 2000 RO decision denied service connection for 
arthritis of the elbows and fingers.

The claims for service connection for left ankle disability, 
right hip disability, lumbar spine disability and arthritis 
of the elbows and fingers require further development.  The 
Board will defer adjudication of these issues pending 
additional development by the Board pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2).  When the development has 
been completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. at 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving notice and reviewing the response to 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDING OF FACT

The veteran's tension headache disorder was first manifested 
in service.


CONCLUSION OF LAW

A chronic tension headache disorder was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 U.S.C.A. § 5107(b) (West Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that her headache disorder was first 
manifested and treated during service.  Her service medical 
records reflect her treatment for right and left side 
temporal headaches on several occasions, to include treatment 
with Tylenol #3 in July and August 1989.  Her headaches 
occurred during periods of stress, and she was given an 
assessment of anxiety rather than a headache disorder.  She 
denied, however, a history of frequent or severe headaches 
upon her May 1990 separation examination.

On her initial VA examination in March 1991, the veteran 
reported a history of frequent, sharp and throbbing headaches 
which "began approximately two years ago."  At that time, 
she was given a diagnosis of "Recurrent occipital headaches 
and also associated bitemporal throbbing pain, frequent and 
etiology undetermined.  Considered to be probable tension 
headaches."  Her subsequent VA clinical records reveal 
continued treatment for tension headaches, to include an 
assessment of "tension HA 2o to depression" in May 1995.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  The claimant bears the burden to present 
and support a claim of benefits.  38 U.S.C.A. § 5107(a) (West 
Supp. 2001).  In evaluating service connection claims, the 
Board shall consider all information and lay and medical 
evidence of record.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001).  

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

In this case, the veteran's service medical records reflect 
in-service report of recurrent headaches which were 
manifested during times of stress.  Her headaches were 
treated and relieved with a prescription of Tylenol #3, 
although she was given an assessment of anxiety.  The Board 
notes that the veteran has recently been awarded service 
connection for posttraumatic stress disorder (PTSD) which, 
according to DIAGNOSTIC AND STATISTICAL MANUAL-IV, is an 
anxiety disorder.  She has provided competent evidence of 
continuity of symptomatology since service, see generally 
Arms v. West, 12 Vet. App. 188, 198 (1999), and post-service 
medical opinion indicates a diagnosis of "Recurrent" 
tension headaches.  There is also opinion that her tension 
headaches are secondary to a service connected anxiety 
disorder that began in service.  From this evidence, the 
Board concludes that the veteran's tension headache disorder 
was first manifested in service.

ORDER

Service connection for chronic headaches is granted.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

